Filed 4/28/16 In re Jeremiah R. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


In re JEREMIAH R., a Person Coming                                   B266452
Under the Juvenile Court Law.

LOS ANGELES COUNTY                                                   (Los Angeles County
DEPARTMENT OF CHILDREN AND                                           Super. Ct. No. DK11485)
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

L.R.,

         Defendant and Appellant.



         APPEAL from orders of the Superior Court of Los Angeles County,
Debra Losnick, Commissioner. Dismissed.

         Merrill Lee Toole, under appointment by the Court of Appeal, for Appellant.

         Mary C. Wickham, County Counsel, R. Keith Davis, Assistant County Counsel,
and Tracey F. Dodds, Deputy County Counsel, for Respondent.
                                   _______________________________
       The juvenile dependency court adjudged a minor to be a dependent of the court.
Appellant L.R. (hereafter Mother) contends the court’s jurisdiction orders are not
supported by substantial evidence. We dismiss Mother’s appeal because it is moot.
                                         FACTS
       Mother and Angel E. (Father) are the parents of Jeremiah R., born in September
2010. Father, whose whereabouts are unknown, is not involved in the current appeal.
At all relevant times, Mother and Jeremiah lived in an apartment with maternal
grandmother, and other relatives, including Mother’s sister.
       In March 2015, a “mandated reporter”1 contacted the Los Angeles County
Department of Children and Family Services (DCFS) to express concerns about “general
neglect” involving Mother and then four-year-old Jeremiah. According to the mandated
reporter, Jeremiah had stated that Mother yelled at him and used “bad words.” Further,
the mandated reporter had asked the maternal grandmother whether Mother “was an
alcoholic,” and maternal grandmother answered that Mother “drinks sometimes.”
       Over a course of several days in March, April and May 2015, after receiving the
report noted above, a DCFS social worker talked to Mother, Jeremiah and the maternal
grandmother. Mother denied yelling at Jeremiah, but admitted to using inappropriate
language in his presence. Jeremiah reported that Mother hit him on the hand when he
misbehaved, and it hurt. The social worker talked to Mother about participating in a
parent-child interactive therapy program, but Mother said that she did not want any
services that would require her to leave her home. The social worker also advised
Mother that Jeremiah was eligible to enroll in a transitional kindergarten program,
to which Mother said that she would “look into” the subject. The social worker also
referred Mother to Partnership for Families (PFF) services. Jeremiah was not current in
his immunization shots, and the social worker reminded Mother to make sure that

1
       The Child Abuse and Neglect Reporting Act (Pen. Code, § 11164 et seq.) defines
certain persons, for example, teachers, school administrators and child day care workers,
as mandated reporters, and requires such persons to report any suspected child abuse or
neglect to local police officials or county social welfare department. (See, generally, Pen.
Code, §§ 11165.7, 11165.9.)

                                             2
Jeremiah received his shots. Mother only participated in the initial intake for the PFF
services. After her initial visit, Mother refused to meet with her counselor or return any
telephone calls. The counselor opined that Mother agreed to services solely for the
purpose of “getting DCFS off her back.”
       Maternal grandmother reported an incident when Mother came home intoxicated,
and said that Mother often came home drunk. Further, Mother spent all of her time in the
house, and did not work or go to school. Maternal grandmother also reported that she
believed that Mother “mistreated” Jeremiah, including “scream[ing]” at him. Mother’s
explanation was that the maternal grandmother was very religious, and disapproved of
how Mother lived her life. Mother said that she drank about once a week, normally four
18-ounce beers, but never in the family home. She would not drink until she became
“drunk,” only “tipsy.” She would leave Jeremiah either with her sister or the maternal
grandmother when she went out drinking.
       In late May 2015, DCFS filed a petition on Jeremiah’s behalf pursuant to Welfare
and Institutions Code section 300, subdivision (b), alleging Mother’s drinking caused her
to be unable to provide regular care to Jeremiah.2 The court detained Jeremiah and
ordered that he remain released to Mother on the condition that she continue to reside
with the maternal grandmother.
       In June 2015, DCFS submitted its jurisdiction/disposition report. According to
that report, Mother told the social worker that she lacked the motivation to participate in a
parenting class or individual counseling. Although family preservation services were
offered, Mother said she was not willing to participate unless it was court ordered.
Mother had failed to enroll Jeremiah in school, and she did not follow up with his
immunizations. DCFS recommended that the dependency court take jurisdiction and
declare Jeremiah a dependent of the court. The social worker opined that Jeremiah could

2
       All further section references are to the Welfare and Institutions Code. DCFS’s
petition also included an allegation pursuant to section 300, subdivision (a)––“physical
harm”––, involving Mother’s “striking” Jeremiah. That dependency court eventually
found that this allegation was not sustained by the evidence, and we hereafter ignore the
dependency ground of physical harm in this opinion.

                                             3
safely remain with Mother, provided she participated in family preservation services,
including individual counseling, Alcoholics Anonymous meetings, and random testing
for drugs and alcohol.
       On July 14, 2015, the dependency court sustained the section 300 petition based
on the reports submitted by DCFS.3 Mother failed to appear for the jurisdiction hearing
despite the court’s order to do so. During arguments, Mother’s counsel asserted that the
petition should be dismissed in its entirety. Jeremiah’s counsel argued that the court
should take jurisdiction over Jeremiah, noting Mother’s lack of cooperation with DCFS.
In finding grounds existed for jurisdiction, the court stated:
              “The court looks at the jurisdiction report, page 9, where the
       grandmother indicates that Mother comes home so drunk, that she told
       Mother: ‘imagine what you would do if I was not here,’ which causes the
       court concern. I don’t feel it’s appropriate for . . . Mother to rely on the
       grandmother to care for her child if the grandmother had to work or so
       on. . . . [M]other is coming home under the influence, with a very young
       child in the home.”


       The dependency court placed Jeremiah in the home of Mother, on the condition
that she continue to reside with the maternal grandmother. Further, the court ordered
Mother to provide six random drug and alcohol tests, attend Alcoholics Anonymous
meetings, and participate in parenting classes, counseling and Family Preservation
programs.


3
       As sustained, the section 300 petition read: “[Mother] is a substance abuser and
currently abuses alcohol which renders [her] incapable of providing the child with regular
care and supervision. On prior occasions, [Mother] was under the influence of alcohol
while the child was in [Mother]’s care and supervision. The child is of such a young age
requiring constant care and supervision and [Mother]’s substance abuse interferes with
providing the regular care and supervision of the child. Such substance abuse by
[Mother] endangers the child’s physical health and safety and places the child at risk of
physical harm and damage.”

                                              4
        Mother filed a timely notice of appeal. In November 2015, Mother filed her
opening brief on appeal.
        On December 16, 2015, the dependency court terminated its jurisdiction over
Jeremiah with orders that Mother have sole legal and physical custody of her son.
                                        DISCUSSION
        DCFS contends we should dismiss Mother’s appeal as moot because, while the
appeal was pending in our court, the dependency court terminated its jurisdiction over
Jeremiah and returned him to Mother’s custody, without any continuing orders adverse
to Mother. We agree.
        In re N.S. (2016) 245 Cal. App. 4th 53 (N.S.) is instructive and guides our decision
to dismiss Mother’s appeal. In pertinent part and as edited so as to conform to Mother’s
current appeal, N.S. reasons:
        “As a general rule, it is a court’s duty to decide ‘ “ ‘actual controversies by a
judgment which can be carried into effect, and not to give opinions upon moot questions
or abstract propositions, or to declare principles or rules of law which cannot affect the
matter in issue in the case before it.’ ” ’ (Eye Dog Foundation v. State Board of Guide
Dogs for the Blind (1967) 67 Cal. 2d 536, 541.) An appellate court will dismiss an appeal
when an event occurs that renders it impossible for the court to grant effective relief.
(Ibid.) . . .
        “[¶] . . . [¶]
        “[As noted], the critical factor in considering whether a dependency appeal is
moot is whether the appellate court can provide any effective relief if it finds reversible
error. This standard was relied upon more than two decades ago in a case from Division
Five of [the First District Court of Appeal] that dismissed an earlier appeal in light of a
subsequent dismissal by the juvenile court of the dependency action. (In re Michelle M.
(1992) 8 Cal. App. 4th 326, 328-329 (Michelle M.).) The procedural posture in that case
was similar to the posture here. There, the father appealed jurisdictional and
dispositional orders finding his children to be dependents of the juvenile court. (Id. at
pp. 327-328.) During the pendency of the appeal, the juvenile court terminated its

                                               5
jurisdiction. (Id. at p. 328.) The juvenile court also transferred its custody-and-visitation
order, which prohibited contact between the father and his children except under certain
circumstances, to the superior court under section 362.4. (Michelle M., at p. 328.) That
statute provides that a juvenile court’s order terminating jurisdiction may be used as the
sole basis for opening a separate file in the superior court when there is no current action
pending relating to the minor’s custody. (See ibid.) Over the father’s objection, Division
Five dismissed the appeal from the jurisdictional findings, concluding that there was no
longer effective relief that could be granted because ‘the juvenile court no longer has
jurisdiction and we are only reviewing that court’s ruling,’ as opposed to the subsequent
ruling dismissing jurisdiction and transferring the matter to the superior court. (Id. at
p. 330.)
       “In In re Joshua C. (1994) 24 Cal. App. 4th 1544, 1546-1547 (Joshua C.) the court
similarly focused on whether it could grant any effective relief in deciding whether an
appeal from earlier jurisdictional findings was moot in light of a dismissal of the
dependency proceedings. In that case, the juvenile court sustained a dependency petition
finding that a father sexually abused his daughter, awarded sole physical and legal
custody of the girl and her twin brother to the mother (with whom the minors had been
living throughout the dependency proceedings), and terminated dependency jurisdiction.
The appellate court held that it could consider the father’s appeal from the jurisdictional
findings, notwithstanding the termination of dependency proceedings, because those
findings were the basis for restrictive visitation and custody orders that continued to
negatively affect the father. (Id. at p. 1548.) ‘If the jurisdictional basis for orders
restricting appellant’s visitation with, and custody of, [appellant’s son] is found by direct
appeal to be faulty, the orders would be invalid.’ (Ibid.; see also In re J.K., supra, 174
Cal.App.4th at pp. 1431-1432 [juvenile court’s dismissal did not render appeal moot
where sustained jurisdictional findings had an adverse effect on his custody rights, and
court-imposed stay-away order would remain in effect against him after dismissal]; In re
Hirenia C. (1993) 18 Cal. App. 4th 504, 517 [where an issue raised in a notice of appeal in



                                               6
a dependency case continues to affect the rights of the child or parents, appeal not
necessarily rendered moot by dismissal of underlying dependency proceedings].)
       “Here, unlike in Joshua C., no effective relief can be granted. Mother has been
awarded custody of [Jeremiah], and the jurisdictional findings are not the basis of any
current order that is adverse to her. . . . [T]here is no relief to provide her [on] her
appeal from the jurisdictional findings . . . .
       “Mother . . . relies on Joshua C., supra, 24 Cal. App. 4th 1544, in arguing that this
court should review the juvenile court’s jurisdictional findings because possibly
erroneous findings will otherwise be left unexamined. Her reliance is misplaced. It is
true that Joshua C. noted that leaving the alleged jurisdictional errors unaddressed on
appeal could have ‘the undesirable result of insulating erroneous or arbitrary rulings from
review.’ (Id. at p. 1548.) But, unlike here, the jurisdictional findings in Joshua C. were
the foundation for visitation-and-custody orders that remained in effect.
       “Some courts have relied on Joshua C.’s language in declining to dismiss appeals
from juvenile-court orders entered prior to the dismissal of dependency proceedings even
though the parents made no showing that the challenged orders adversely affected them
in light of the dismissal. (E.g., In re Daisy H. (2011) 192 Cal. App. 4th 713, 716 [appeal
not dismissed even though underlying proceedings dismissed and father awarded joint
custody under mediation agreement, because jurisdictional findings ‘could have severe
and unfair,’ yet unspecified, consequences]; In re C.C. (2009) 172 Cal. App. 4th 1481,
1488-1489 [juvenile court terminated jurisdiction during pendency of appeal and awarded
mother ‘the very relief’ she sought in her appeal; although mother’s concern about
possible detriment in future proceedings ‘highly speculative,’ appellate court reviewed
visitation order ‘in an abundance of caution’].)
       “We see no reason to review the juvenile court’s jurisdictional findings here on the
basis of such speculation or caution. . . . [¶] . . . [E]ven if we were to conclude that the
juvenile court’s jurisdictional findings erroneously resolved a close call, there remains no
effective relief we could give Mother beyond that which she has already obtained.
We are mindful that parents of young children face the prospect of possible future

                                                  7
juvenile court intervention. One commentator has observed that ‘[b]ecause the court’s
jurisdictional findings could have negative consequences for the parent in collateral
proceedings, it can be argued that a parent’s appeal challenging those findings is not
moot. Although juvenile proceedings are confidential in nature, the jurisdictional facts
might be disclosed by a social worker in a future petition or might be disclosed in the
client’s future application for a foster license.’ (Abbott et al., Cal. Juvenile Dependency
Practice [(Cont.Ed.Bar. 2015) Existence of Continuing Controversy], § 10.40, p. 861.)
We are unconvinced, however, that any ruling we could issue here would have any
practical effect on future dependency proceedings. . . . Because Mother has not shown
any adverse effect from the jurisdictional findings, we decline to exercise our discretion
to review them.” (N.S., supra, 245 Cal.App.4th at pp. 58-63, fns. omitted.)
        We agree with this analysis and find it fully applicable here, rendering the appeal
moot.
                                        DISPOSITION
        Mother’s appeal is dismissed.




                                                  BIGELOW, P.J.
We concur:


                      FLIER, J.




                      GRIMES, J




                                              8